

Exhibit 10.38
TIFFANY & CO.
2017 DIRECTORS EQUITY COMPENSATION PLAN
Approved May 25, 2017




1.
General



1.1.
Purpose. The Tiffany & Co. 2017 Directors Equity Compensation Plan (the "Plan")
has been established by Tiffany & Co., a Delaware corporation, (the "Company")
to advance the interests of the Company by enabling the Company to attract,
retain and motivate qualified individuals to serve on the Company's Board of
Directors and to further link Participants' interests with those of the
Company's stockholders through compensation that is based on the Company's
Common Stock ("Stock"), thereby promoting the long-term financial interests of
the Company and its Related Companies, including the growth in value of the
Company's stockholders' equity and the enhancement of long-term returns to the
Company's stockholders.



1.2.
Participation. Subject to the terms and conditions of the Plan, the Committee
shall, from time to time, determine and designate from among Eligible
Individuals those persons who will be granted one or more Awards under the Plan.
Eligible Individuals who are granted Awards become "Participants" in the Plan.
At the discretion of the Committee, a Participant may be granted any Award
permitted under the provisions of the Plan, and more than one Award may be
granted to a Participant. Awards need not be identical but shall be subject to
the terms and conditions specified in the Plan. Subject to the last two
sentences of subsection 2.2 of the Plan, Awards may be granted as alternatives
to or in replacement for awards outstanding under the Plan, or any other plan or
arrangement of the Company.



1.3.
Operation, Administration, and Definitions. The operation and administration of
the Plan, including the Awards made under the Plan, shall be subject to the
provisions of Section 4 (relating to operation and administration). Initially
capitalized terms used in the Plan shall be defined as set forth in the Plan
(including in the definitional provisions of Section 7 of the Plan).



1.4.
Prior Plan. This Plan is intended to become effective on approval by the
Company's stockholders, as provided for in Section 4.1 below. This Plan is
intended to replace the Company's 2008 Directors Equity Compensation Plan (the
"2008 Plan") and the 1998 Directors Option Plan (the "1998 Plan") approved by
the Company's stockholders on May 15, 2008 and May 21, 1998, respectively
(together, the "Prior Plans"). In accordance with the terms of the Prior Plans:
(i) no Award may be granted or otherwise made under the 1998 Plan after May 21,
2008, or under the 2008 Plan after May 25, 2017, but (ii) the Prior Plans shall
remain in effect as long as any awards under the Prior Plans are outstanding.
Shares subject to the Prior Plans which are not subject to outstanding awards
under the Prior Plans as of the Effective Date of this Plan (see subsection 4.1
of this Plan) and which have not been delivered to participants under the Prior
Plans as of such Effective Date may not be awarded under the Prior Plans on or
after such Effective Date and the Prior Plans shall be deemed amended
accordingly on such Effective Date. Shares subject to the Prior Plans, as
described in the preceding sentence, shall not be deemed transferred to this
Plan.







--------------------------------------------------------------------------------





2.
Options



2.1.
Definition. The grant of an "Option" entitles the Participant to purchase Shares
at an Exercise Price established by the Committee. Options granted under this
Section 2 shall be Non-Qualified Options. A "Non-Qualified Option" is an Option
that is not intended to be an "incentive stock option" as that term is described
in section 422(b) of the Code.



2.2.
Exercise Price. The per-share "Exercise Price" of each Option granted under this
Section 2 shall be established by the Committee or shall be determined by a
formula established by the Committee at or prior to the time the Option is
granted; except that the Exercise Price shall not be less than 100% of the Fair
Market Value of a Share as of the Pricing Date. For purposes of the preceding
sentence, the "Pricing Date" shall be the date on which the Option is granted
unless the Option is granted on a date on which the principal exchange on which
the Stock is then listed or admitted to trading is closed for trading, in which
case the "Pricing Date" shall be the most recent date on which such exchange was
open for trading prior to such grant date. Except as provided in subsection
4.2(c), the Exercise Price of any Option may not be decreased after the grant of
the Award. An Option may not be surrendered as consideration in exchange for
cash or a new Award (including a new Option with a lower Exercise Price).



2.3.
Exercise. Options shall be exercisable in accordance with such terms and
conditions and during such periods as may be established by the Committee
provided that no Option shall be exercisable after, and each Option shall become
void no later than, the tenth (10th) anniversary of the date of the grant of
such option.



2.4.
Payment of Option Exercise Price. The payment of the Exercise Price of an Option
granted under this Section 2 shall be subject to the following:



(a)
The Exercise Price may be paid by ordinary check or such other form of tender as
the Committee may specify.



(b)
If permitted by the Committee, the Exercise Price for Shares purchased upon the
exercise of an Option may be paid in part or in full by tendering Shares (either
by actual delivery of shares or attestation), or the Company may withhold from
the Shares to be delivered and/or otherwise issued Shares sufficient to pay the
Exercise Price, in each case with such Shares valued at Fair Market Value as of
the date of exercise. The Committee may refuse to accept payment in Shares if
such payment would result in an accounting charge to the Company.



(c)
The Committee may permit a Participant to elect to pay the Exercise Price upon
the exercise of an Option by irrevocably authorizing a third party to sell
Shares acquired upon exercise of the Option (or a sufficient portion of such
shares) and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise.





2017 Directors Equity Compensation Plan, Approved May 25, 2017
2

--------------------------------------------------------------------------------





3.
Stock Awards



3.1.
Definition. A "Stock Award" is a grant of Shares or of a right to receive
Shares.



3.2.
Restrictions on Stock Awards. Each Stock Award shall be subject to such
conditions, restrictions and contingencies, if any, as the Committee shall
determine.



4.
Operation and Administration



4.1.
Effective Date and Duration. Subject to approval of the stockholders of the
Company at the Company's 2017 annual meeting, the Plan shall be effective as of
the date of such approval (the "Effective Date") and shall remain in effect as
long as any Awards under the Plan are outstanding; provided, however, that no
Award may be granted or otherwise made under the Plan on a date that is more
than ten (10) years from the Effective Date.



4.2.
Shares Subject to Plan.



(a)
(i) Subject to the following provisions of this subsection 4.2, the maximum
aggregate number of Shares that may be delivered to Participants and their
beneficiaries under the Plan shall be One Million (1,000,000) Shares, provided
that such maximum shall be reduced by one Share for each Share that is delivered
pursuant to a Stock Award. Shares issued under the Plan may be authorized and
unissued Shares or Shares reacquired by the Company.



(ii)    Any Shares granted under the Plan that are forfeited because of the
failure to meet a Stock Award contingency or condition shall again be available
for delivery pursuant to new Awards granted under the Plan. To the extent any
Shares covered by an Award are not delivered to a Participant or a Participant's
beneficiary because the Award is forfeited or canceled, such shares shall not be
deemed to have been delivered for purposes of determining the maximum number of
Shares available for delivery under the Plan.


(iii)    If the Exercise Price and/or tax withholding obligation for any Option
or Award granted under the Plan is satisfied by tendering Shares to the Company
(by either actual delivery or attestation) or by the Company withholding Shares,
the number of Shares issued on such exercise or Award without offset for the
number of Shares so tendered shall be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan;
if the Exercise Price and/or tax withholding obligation for any Option or Award
granted under the Plan is satisfied by the Company withholding Shares, the full
number of Shares for which such Option was exercised or such Award was granted,
without reduction for the number of Shares withheld, shall be deemed delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan.


(b)
The following additional limitation is imposed under the Plan: the total
compensation (including without limitation non-equity compensation and the
grant-date fair



2017 Directors Equity Compensation Plan, Approved May 25, 2017
3

--------------------------------------------------------------------------------





value of Options or Stock Awards, or any combination of Options and Stock
Awards) that may be awarded to any one Participant in any single fiscal year of
the Company in connection with his or her service as a member of the Board shall
not exceed $750,000; provided, however, that this limitation shall not apply to
a non-executive chairperson of the Board.


(c)
If the outstanding Shares are increased or decreased, or are changed into or
exchanged for cash, property, or a different number or kind of shares or
securities, or if cash, property or Shares or other securities are distributed
in respect of such outstanding Shares, in either case as a result of one or more
mergers, reorganizations, reclassifications, recapitalizations, stock splits,
reverse stock splits, stock dividends, dividends (other than regular, quarterly
dividends), or other distributions, spin-offs or the like, or if substantially
all of the property and assets of the Company are sold, then, unless the terms
of the transaction shall provide otherwise, appropriate adjustments shall be
made in the number and/or type of shares or securities for which Awards may
thereafter be granted under the Plan and for which Awards then outstanding under
the Plan may thereafter be exercised. Any such adjustments in outstanding Awards
shall be made without changing the aggregate Exercise Price applicable to the
unexercised portions of outstanding Options. The Committee shall make such
adjustments to preserve the benefits or potential benefits of the Plan and the
Awards; such adjustments may include, but shall not be limited to, adjustment
of: (i) the number and kind of shares which may be delivered under the Plan;
(ii) the number and kind of shares subject to outstanding Awards; (iii) the
Exercise Price of outstanding Options; (iv) the limit specified in subsection
4.2(b) above; and (v) any other adjustments that the Committee determines to be
equitable. No right to purchase or receive fractional shares shall result from
any adjustment in Options or Stock Awards pursuant to this paragraph 4.2(c). In
case of any such adjustment, Shares subject to the Option or Stock Award shall
be rounded up to the nearest whole Share.



4.3.
Limit on Distribution. Distribution of Shares or other amounts under the Plan
shall be subject to the following:



(a)
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to deliver any Shares under the Plan or make any other distribution
of benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933) and the applicable requirements of any securities
exchange or similar entity and the Committee may impose such restrictions on any
Shares acquired pursuant to the Plan as the Committee may deem advisable,
including, without limitation, restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such Shares. In the event that the Committee determines in
its discretion that the registration, listing or qualification of the Shares
issuable under the Plan on any securities exchange or under any applicable law
or governmental regulation is necessary as a condition to the issuance of such
Shares under an Option or Stock Award, such Option or Stock Award shall not be
exercisable or exercised in whole or in part unless such registration, listing
and qualification, and any necessary consents or approvals have been
unconditionally obtained.





2017 Directors Equity Compensation Plan, Approved May 25, 2017
4

--------------------------------------------------------------------------------





(b)
Distribution of Shares under the Plan may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any stock exchange.



4.4.
Tax Withholding. Before distribution of Shares under the Plan, the Company may
require the recipient to remit to the Company an amount sufficient to satisfy
any federal, state or local tax withholding requirements or, if agreed by the
Committee, the Company may withhold from the Shares to be delivered and/or
otherwise issued Shares sufficient to satisfy all or a portion of such tax
withholding requirements. Whenever under the Plan payments are to be made in
cash, such payments shall be in an amount sufficient to satisfy any federal,
state or local tax withholding requirements as well as the amount of the cash
payment otherwise required. Neither the Company nor any Related Company shall be
liable to a Participant or any other person as to any tax consequence expected,
but not realized, by any Participant or other person due to the receipt or
exercise of any Award hereunder.



4.5.
Reserved Rights. Subject to the limitations of subsection 4.2 on the number of
Shares that may be delivered under the Plan, the Plan does not limit the right
of the Company to use available Shares, including authorized but un-issued
Shares and treasury Shares, as the form of payment for compensation, grants or
rights earned or due under any other compensation plans or arrangements of the
Company or a Related Company, including the plans or arrangements of the Company
or a Related Company, including the plans or arrangements of the Company or a
Related Company acquiring another entity (or an interest in another entity). The
Committee may provide in the Award Agreement that the Shares to be issued upon
exercise of an Option or receipt of a Stock Award shall be subject to such
further conditions, restrictions or agreements as the Committee in its
discretion may specify, including without limitation, conditions on vesting or
transferability, and forfeiture and repurchase provisions.



4.6.
Dividends and Dividend Equivalents. An Award may provide the Participant with
the right to receive dividends or dividend equivalent payments with respect to
Shares which may be paid currently or credited to an account for the
Participant, and which may be settled in cash or Shares as determined by the
Committee; provided, however, that no dividends or dividend payments shall be
settled or paid prior to the date such Award vests or becomes payable according
to its terms. Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in Shares may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including reinvestment of such credited amounts in Stock equivalents.



4.7.
Settlements; Deferred Delivery. Awards may be settled through cash payments, the
delivery of Shares, the granting of replacement Awards, or combinations thereof,
all subject to such conditions, restrictions and contingencies as the Committee
shall determine. The Committee may establish provisions for the deferred
delivery of Shares in connection with the settlement of a Stock Award in
accordance with Code Section 409A, with the deferral evidenced by use of "Stock
Units" equal in number to the number of Shares whose delivery is so deferred.
Stock Units represent an unfunded and unsecured obligation of the Company except
as otherwise provided by the Committee. Settlement of Stock Units upon
expiration of the deferral period shall be made in Shares or otherwise as
determined by the Committee. The amount of Shares, or



2017 Directors Equity Compensation Plan, Approved May 25, 2017
5

--------------------------------------------------------------------------------





other settlement medium, to be distributed following such deferral may be
increased by an interest factor or by dividend equivalents. Until such
distribution, the number of Shares to be so distributed shall be subject to
adjustment pursuant to paragraph 4.2(c). Unless otherwise specified by the
Committee, any deferred delivery of Shares pursuant to an Award shall be settled
by the delivery of Shares within 60 days following the date the person to whom
such deferred delivery must be made incurs a "separation from service" as
defined in Treasury Regulation 1.409A-1(h).


4.8.
Transferability. Unless otherwise provided by the Committee, any Option granted
under the Plan, and, until vested, any Stock Award granted under the Plan, shall
by its terms be nontransferable by the Participant otherwise than by will, the
laws of descent and distribution, and shall be exercisable by, or become vested
in, during the Participant's lifetime, only the Participant.



4.9.
Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification, or revocation thereof,
shall be in writing filed with the secretary of the Company at such times, in
such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.



4.10.
Award Agreements with Company; Vesting and Acceleration of Vesting of Awards. At
the time of an Award to a Participant, the Committee may require the Participant
to enter into an agreement with the Company (an "Award Agreement") in a form
specified by the Committee, agreeing to the terms and conditions of the Plan and
to such additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe, including, but not limited to,
conditions to the vesting or exercise of an Award, such as continued service as
a director of the Company for a specified period of time. The Committee may
waive such conditions to and/or accelerate exercisability or vesting of an
Option or Stock Award, either automatically upon the occurrence of specified
events (including in connection with a change of control of the Company) or
otherwise in its discretion.



4.11.
Limitation of Implied Rights.



(a)
Neither a Participant nor any other person shall, by reason of the Plan or any
Award Agreement, acquire any right in or title to any assets, funds or property
of the Company or any Related Company whatsoever, including, without limitation,
any specific funds, assets, or other property which the Company or any Related
Company, in their sole discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to the Shares
or amounts, if any, payable under the Plan, unsecured by the assets of the
Company or of any Related Company. Nothing contained in the Plan or any Award
Agreement shall constitute a guarantee that the assets of such companies shall
be sufficient to pay any benefits to any person.



(b)
Neither the Plan nor any Award Agreement shall constitute a contract of
employment, and selection as a Participant will not confer upon any Participant
any right to serve as a director of the Company, nor any right or claim to any
benefit under the Plan,



2017 Directors Equity Compensation Plan, Approved May 25, 2017
6

--------------------------------------------------------------------------------





unless such right or claim has specifically accrued under the terms of the Plan
or an Award. Except as otherwise provided in the Plan, no Award under the Plan
shall confer upon the holder thereof any right as a stockholder of the Company
prior to the date on which the individual fulfills all conditions for receipt of
such rights.


4.12.
Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which an officer of the Company acting
on it considers pertinent and reliable, and signed, made or presented by the
proper party or parties.



4.13.
Action by Company. Any action required or permitted to be taken by the Company
shall be by resolution of the Board, or by action of one or more members of such
Board (including a committee of such Board) who are duly authorized to act for
such Board, or (except to the extent prohibited by applicable law or applicable
rules of any stock exchange) by a duly authorized officer of the Company.



4.14.
Gender and Number. Where the context admits, words in any gender shall include
any other gender, words in the singular shall include the plural and the plural
shall include the singular.



4.15.
Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board nor
the submission of the Plan to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of such Board or a
committee of such Board to adopt such other incentive arrangements as it or they
may deem desirable, including without limitation, the granting of restricted
stock, stock options or cash bonuses otherwise than under the Plan, and such
arrangements may be generally applicable or applicable only in specific cases.



5.
Committee



5.1.
Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the Board and/or a committee of
the Board (either the Board or such committee the "Committee" hereunder) in
accordance with this Section 5.



5.2.
Selection of Committee. If consisting of less than the full membership of the
Board, the Committee shall be selected by the Board and shall consist of two or
more members of the Board.



5.3.
Powers of Committee. The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee, subject to the
following:



(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from amongst Eligible Individuals those persons who shall
receive Awards, to determine who is an Eligible Individual, to determine the
time or times of receipt, to determine the types of Awards and the number of
Shares covered by the Awards, to establish the terms, conditions, restrictions,
and other provisions of such Awards and Award Agreements, and (subject to the
restrictions imposed by Section 6) to cancel, amend or



2017 Directors Equity Compensation Plan, Approved May 25, 2017
7

--------------------------------------------------------------------------------





suspend Awards. In making such Award determinations, the Committee may take into
account such factors as the Committee deems relevant.


(b)
The Committee will have the authority and discretion to establish terms and
conditions of Awards as the Committee determines to be necessary or appropriate
to conform to applicable requirements or practices of jurisdictions outside the
United States.



(c)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any Award Agreements, and to make all
other determinations that may be necessary or advisable for the administration
of the Plan.



(d)
Interpretations of the Plan by the Committee and decisions made by the Committee
under the Plan are final and binding.



(e)
In controlling and managing the operation and administration of the Plan, the
Committee shall act by a majority of its then members, by meeting or by writing
filed without a meeting. The Committee shall maintain adequate records
concerning the Plan and concerning its proceedings and acts in such form and
detail as the Committee may decide.



5.4.
Delegation by Committee. Except to the extent prohibited by applicable law or
the applicable rules of a stock exchange, the Committee may allocate all or any
portion of its powers and responsibilities to any one or more of its members and
may delegate all or part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.



5.5.
Information to be furnished to Committee. The Company shall furnish the
Committee with such data and information as may be requested by the Committee to
discharge its duties. The records of the Company as to an Eligible Individual's
or a Participant's service as a director shall be conclusive on all persons
unless determined to be incorrect by the Committee. Participants and other
persons entitled to benefits under the Plan must furnish the Committee such
evidence, data or information as the Committee considers necessary or desirable
to carry out the terms of the Plan.



6.
Amendment and Termination



6.1.
Board's Right to Amend or Terminate. Subject to the limitations set forth in
this Section 6, the Board may, at any time, amend or terminate the Plan.



6.2.
Amendments Requiring Stockholder Approval. Other than as provided in subsection
4.2 (c) (relating to certain adjustments to Shares), the approval of the
Company's stockholders shall be required for any amendment which: (i) increases
the maximum number of Shares that may be delivered to Participants under the
Plan set forth in subsection 4.2(a); (ii) increases the maximum limitation
contained in Section 4.2(b); (iii) decreases the Exercise Price of any Option
below the minimum provided in subsection 2.2; (iv) modifies or eliminates the
prohibitions stated in the final two sentences of subsection 2.2; or (v)
increases the maximum



2017 Directors Equity Compensation Plan, Approved May 25, 2017
8

--------------------------------------------------------------------------------





term of any Option set forth in Section 2.3. Whenever the approval of the
Company's stockholders is required pursuant to this subsection 6.2, such
approval shall be sufficient if obtained by a majority vote of those
stockholders present or represented and actually voting on the matter at a
meeting of stockholders duly called, at which meeting a majority of the
outstanding shares actually vote on such matter.


6.3.
Consent of Affected Participants. No amendment to or termination of the Plan
shall, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living or if the Award has been
transferred pursuant to a right of transfer contained in an Award Agreement, the
affected beneficiary or affected transferee, as the case may be), adversely
affect the rights of any Participant, beneficiary or permitted transferee under
any Award granted under the Plan prior to the date such amendment or termination
is adopted by the Board.



7.
Defined Terms



For the purposes of the Plan, the terms listed below shall be defined as
follows:


Award. The term "Award" shall mean, individually and collectively, any award or
benefit granted to any Participant under the Plan, including, without
limitation, the grant of Options and Stock Awards.


Award Agreement. The term "Award Agreement" is defined in subsection 4.10.


Board. The term "Board" shall mean the Board of Directors of the Company.


Code. The term "Code" shall mean the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code or of any law that is enacted to replace the
Code.


Eligible Individual. The term "Eligible Individual" shall mean a Non-Employee
Director. The term "Non-Employee Director" means a member of the Board who is
not at the time of an Award also an employee of the Company or a Related
Company.


Fair Market Value. For purposes of determining the "Fair Market Value" of a
share of Stock, the following rules shall apply:


(i)
If the Stock is at the time listed or admitted to trading on any stock exchange,
then the Fair Market Value shall be the simple arithmetic mean between the
lowest and the highest reported sales prices of the Stock on the date in
question on the principal exchange on which the Stock is then listed or admitted
to trading. If no reported sale of Stock takes place on the date in question on
the principal exchange, then the reported closing asked price of the Stock on
such date on the principal exchange shall be determinative of Fair Market Value.





2017 Directors Equity Compensation Plan, Approved May 25, 2017
9

--------------------------------------------------------------------------------





(ii)
If the Stock is not at the time listed or admitted to trading on a stock
exchange, the Fair Market Value shall be the mean between the lowest reported
bid price and the highest reported asked price of the Stock on the date in
question in the over-the-counter market, as such prices are reported in a
publication of general circulation selected by the Committee and regularly
reporting the market price of the Stock in such market.



(iii)
If the Stock is not listed or admitted to trading on any stock exchange or
traded in the over-the-counter market, the Fair Market Value shall be as
determined by the Committee, acting in good faith.



Related Companies. The term "Related Company" means:


(i)
any corporation, partnership, joint venture or other entity during any period in
which such corporation, partnership, joint venture or other entity owns,
directly or indirectly, at least fifty percent (50%) of the voting power of all
classes of voting stock of the Company (or any corporation, partnership, joint
venture or other entity which is a successor to the Company);



(ii)
any corporation, partnership, joint venture or other entity during any period in
which the Company (or any corporation, partnership, joint venture or other
entity which is a successor to the Company or any entity that is a Related
Company by reason of clause (i) next above) owns, directly or indirectly, at
least a fifty percent (50%) voting or profits interest; or



(iii)
any business venture in which the Company has a significant interest, as
determined at the discretion of the Committee.



Shares. The term "Shares" shall mean shares of the Common Stock of the Company,
$.01 par value, as presently constituted, subject to adjustment as provided in
paragraph 4.2(c) above.


8.
Other Provisions



8.1.
Successors. All obligations of the Company under the Plan with respect to Awards
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company.



8.2.
Unfunded Plan. The adoption of the Plan and any reservation of shares of Common
Stock or cash amounts by the Company to discharge its obligations hereunder
shall not be deemed to create a trust or other funded arrangement. Except upon
the issuance of Common Stock pursuant to an Award, any rights of a Participant
under the Plan shall be those of a general unsecured creditor of the Company,
and neither a Participant nor the Participant's permitted transferees or estate
shall have any other interest in any assets of the Company by virtue of the



2017 Directors Equity Compensation Plan, Approved May 25, 2017
10

--------------------------------------------------------------------------------





Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company's creditors or otherwise, to discharge its obligations under the Plan.


8.3.
Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of New York, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.



9.
Section 409A



The Plan is intended to comply with the requirements of Code Section 409A, to
the extent such requirements are applicable, and shall be limited, construed and
interpreted in accordance with such intent. To the extent that any Award is
subject to Code Section 409A, it shall be granted and paid in a manner intended
to ensure that such Award complies with Code Section 409A. Any provision in the
Plan or an Award Agreement that is inconsistent with Code Section 409A shall be
deemed to be amended to comply with Code Section 409A and to the extent such
provision cannot be amended to comply therewith, such provision shall be null
and void. Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, the Board may at any time (without the consent of a Participant)
modify or amend any or all of the provisions of the Plan or an Award to the
extent the Board believes in good faith that such action is necessary to conform
the provisions of the Plan or an Award with Code Section 409A and the
regulations issued thereunder or an exception thereto, regardless of whether
such modification or amendment of the Plan and/or Award shall adversely affect
the rights of a Participant, subject to the limitations, if any, of applicable
law; provided, however, such modification or amendment shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
the Participant and the Company without violating the provisions of Code Section
409A. Notwithstanding the foregoing, any tax liabilities arising under Code
Section 409A will be solely the responsibility of the affected Participants, and
in no event shall any member of the Board, the Committee or the Company (or its
employees, officers or directors) have any liability to any Participant (or any
other person) due to the failure of an Award to satisfy the requirements of Code
Section 409A.




2017 Directors Equity Compensation Plan, Approved May 25, 2017
11